DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 

or otherwise available to the public before the effective filing date of the claimed invention.


2. Claim(s) [1 and 10-15] is/are rejected under 35 U.S.C. 102(a1) as being anticipated by  Tzur(US. PAT. No. 8, 098,948).



Reclaim 1, Tzur  discloses  a method of digitally processing an image captured using an array of sensing pixels of a detector device (see fig. 1 and col. 2, lines 63-67, illustrates one embodiment of a method of reducing blurring in an image. First, the image is obtained (step 102), for example, from a camera or any other suitable image-taking device or from any other source of images. A point spread function (PSF) is then determined for the image), the method comprising: generating an intensity distribution model in respect of at least a portion of the array of sensing pixels (col. 8 lines 10-15, FIG. 3 illustrates one method for using multiple PSFs and multiple filters. First, the image is obtained (step 302) from a camera or any other suitable image-taking device. Multiple point spread functions (PSFs) are then determined for the image, or portions of the image (step 304)]; selecting a pixel from the array of sensing pixels, the array of sensing pixels comprising clusters of pixels (see col. 8  lines 1015, Multiple point spread functions (PSFs) are then determined for the image, or portions of the image (step 304) [ when for example selected a portion from the image]); determining a first distance from the selected pixel to a first neighbouring pixel and using the intensity distribution model referenced by the first distance to calculate a first weight to apply to the first neighbouring pixel (see col. 9 lines 18-42, For each pixel, it is determined whether the pixel is near (e.g., within a threshold distance) an edge of an object in step 512); determining a second distance from the selected pixel to a second neighbouring pixel and using the intensity distribution model referenced by the second distance to calculate a second weight to apply to the second neighbouring pixel (see  col. 9 lines 18-42, For each pixel, it is determined whether the pixel is near (e.g., within a threshold distance) an edge of an object in step 512); wherein the first distance comprises an intra-cluster distance and the second distance comprises an inter-cluster distance (see col. 9 lines 18-42, For each pixel, it is determined whether the pixel is near (e.g., within a threshold distance) an edge of an object in step 512 [ the different distance can be an inter and intra depending the position of the pixel]), the intra-cluster distance being different from the inter-cluster distance (see col. 9 lines 18-42, For each pixel, it is determined whether the pixel is near (e.g., within a threshold distance) an edge of an object in step 512 [ the distance to the edge can be different]; and applying the first weight to the first neighbouring pixel (see  col. 9 lines 18-42,  If the pixel is near an edge of an object then the pixel is processed using a first blending ratio); and applying the second weight to the second neighbouring pixel (see col. 9 lines 18-42, If the pixel is not near an edge of an object then the pixel is processed using a second blending ratio).


Reclaim 10,  Tzur further discloses, further comprising: generating a kernel using the first weight and the second weight (see col. 3 lines 40-50, As an example, the influence of the PSF can have the form: I.sub.0(i,j)=H(i,j)*I(i,j)+n(i,j) where I.sub.o(i,j) corresponds to the blurred image at pixel (i,j); I(i,j) is the unblurred image at pixel (i,j); H(i,j) is the PSF which is convolved with I(i,j); and n(i,j) is the noise [ by the virtue of the convolution matrix]).

Reclaim 11, Tzur further discloses , further comprising: deconvolving a pixel of the array of pixels with the kernel (see col. 3 lines 44-49, the PSF which is convolved with I(i,j); and n(i,j) is the noise. In at least some embodiments, the information from the motion sensor 664 (e.g., the one or more gyroscopes) in the camera 600 (see FIG. 6) or other capture parameters (including any combination of these parameters and information) can be used in choosing, determining, or calculating the PSF. Techniques such as blind deconvolution might be used without capture parameters).


Reclaim 12,  Tzur further disclose, further comprising: generating another kernel using different weights; and deconvolving another pixel of the array of pixels using the another kernel (see see col. 3 lines 44-49, the PSF which is convolved with I(i,j); and n(i,j) is the noise. In at least some embodiments, the information from the motion sensor 664 (e.g., the one or more gyroscopes) in the camera 600 (see FIG. 6) or other capture parameters (including any combination of these parameters and information) can be used in choosing, determining, or calculating the PSF. Techniques such as blind deconvolution might be used without capture parameters), [when performing a PSF. For other portion of the pixel]).  .

Reclaim 13,  Tzur further discloses, further comprising: generating a set of kernels, each kernel of the set of kernels respectively corresponding to a different pixel index of a predetermined cluster pattern of pixels in the array of sensing pixels, the predetermined cluster pattern repeating throughout the array of sensing pixels; separately applying each kernel of the set of kernels as a deconvolution filter to the captured image to yield a set of deconvolved images, respectively corresponding to each pixel index of the predetermined cluster pattern; selecting a plurality of processed pixels respectively from each deconvolved image of the set of deconvolved images, each plurality of the plurality of processed pixels selected respectively corresponding to the each pixel index of the predetermined cluster pattern; and constructing a processed image having a plurality of indices using the respectively selected plurality of processed pixels (see col. 3 lines 34, 54, In step 104, a PSF is determined for the image or one or more portions of the image. Calculation techniques for PSFs are also known. Any suitable PSF can be used. In at least some embodiments, coefficients of the PSF may be zeroed to reduce the size of the PSF.  (21) As an example, the influence of the PSF can have the form: I.sub.0(i,j)=H(i,j)*I(i,j)+n(i,j) where I.sub.o(i,j) corresponds to the blurred image at pixel (i,j); I(i,j) is the unblurred image at pixel (i,j); H(i,j) is the PSF which is convolved with I(i,j); and n(i,j) is the noise. In at least some embodiments, the information from the motion sensor 664 (e.g., the one or more gyroscopes) in the camera 600 (see FIG. 6) or other capture parameters (including any combination of these parameters and information) can be used in choosing, determining, or calculating the PSF. Techniques such as blind deconvolution might be used without capture parameters).


Reclaim 14,  Tzur further discloses, wherein each processed pixel of the pluralities of processed pixels comprises a respective array index with respect to the array of pixels (see col. 3 lines 15-20, For video images, each frame can be processed individually using the methods disclosed herein or individual frames can be selectively processed. Moreover, video image frames may be) .

Reclaim 15,  Tzur further discloses, further comprising: constructing the processed image by arranging each processed pixel of the pluralities of processed pixels according to the respective array index (see col. 4 lines 39-44, Once the PSF is determined, an adaptive deblurring filter, based on the calculated PSF, can be applied to the image (or to one or more portions of the image). In at least some embodiments, the selection of a filter may also be based on the signal-to-noise ratio of the image).





3. Claim(s) [1 and 7-9] is/are rejected under 35 U.S.C. 102(a1) as being anticipated by  Tokizaki (US. 2019/0102870).

Reclaim 1,  Tokizaki discloses a method of digitally processing an image captured using an array of sensing pixels of a detector device (see figs 6A-6C and 8A-8C), the method comprising: generating an intensity distribution model in respect of at least a portion of the array of sensing pixels (see fig. 6, and ¶ 0130, (1) Luminance distribution information” is distribution information of luminance values of respective pixels in an image. In the specific example of FIG. 6(1)(b), a graph (luminance distribution graph) in which the pixel position is set on the horizontal axis and luminance values are set on the vertical axis is illustrated); selecting a pixel from the array of sensing pixels (see for example ¶0026, a tap selection unit for determining the reference area used for the pixel value correction), the array of sensing pixels comprising clusters of pixels (¶0173, In the example illustrated in the drawing, 3×3=9 pixels centered at the current correction pixel are illustrated); determining a first distance from the selected pixel to a first neighbouring pixel and using the intensity distribution model referenced by the first distance to calculate a first weight to apply to the first neighbouring pixel (see  ¶00174, The tap selection unit 125 selects a pixel position referred to for calculating a corrected pixel value of the current correction pixel as the tap position. In the example illustrated in the figure, pixel positions set with 1 or −1 are taps [by the virtue of selecting a pixel position]); determining a second distance from the selected pixel to a second neighbouring pixel and using the intensity distribution model referenced by the second distance to calculate a second weight to apply to the second neighbouring pixel (see ¶00174, The tap selection unit 125 selects a pixel position referred to for calculating a corrected pixel value of the current correction pixel as the tap position. In the example illustrated in the figure, pixel positions set with 1 or −1 are taps [refereeing to the other selected position for correction]); wherein the first distance comprises an intra-cluster distance and the second distance comprises an inter-cluster distance (see ¶0176, the selection tap information set by the tap selection unit 125, that is, the reference pixel position information [ refereeing to the selected poisons]), the intra-cluster distance being different from the inter-cluster distance (see ¶0176, the selection tap information set by the tap selection unit 125, that is, the reference pixel position information [the selected position can be different because of the various pixel position in the array]; and applying the first weight to the first neighbouring pixel (see fig. 8A and ¶0176, the correction parameter calculated by the correction parameter calculating unit 126, that is, the multiplication coefficient K.sub.i for a pixel value of each reference pixel position are input to the image correcting unit 127); and applying the second weight to the second neighbouring pixel (see fig. 8A and ¶0176, the correction parameter calculated by the correction parameter calculating unit 126, that is, the multiplication coefficient K.sub.i for a pixel value of each reference pixel position are input to the image correcting unit 127).

Reclaim 7, Tokizaki further discloses, wherein the intensity distribution model models variation of intensity with distance (see fig. 8C, luminance varies based on the pixel position).

Reclaim 8,  Tokizaki further discloses, wherein the intensity distribution model in respect of the at least a portion of the array of sensing pixels is in respect of a notional pixel and a predetermined number of pixels peripheral to the notional pixel(see ¶0173, 3×3=9 pixels centered at the current correction pixel).

Reclaim 9, Tokizaki further discloses, wherein the intensity distribution model comprises normalized intensity values (see ¶¶0126 , 00130-0131 and fig. 10A, In the example illustrated in the figure, the left side of the graph contains low luminance values while the right side contains high luminance values [low and high values are normalized values]).


Allowable Subject Matter
4. Claims [2-6] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                   Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698